Upon consideration of F.J.'s petition for review and the briefs filed in this case, as well as F.J.'s response to the order to show cause, it is ordered that the Findings of Fact, Conclusions of Law, and Recommendation of the Florida Board of Bar Examiners is approved. F.J.'s petition is hereby denied, and F.J. shall not be admitted to The Florida Bar at this time. However, the Court disapproves the Florida Board of Bar Examiners' recommendation that F.J. be disqualified from reapplying for admission for a period of two years from April 1, 2016. F.J. shall be disqualified from reapplying for admission for a period of five years from May 7, 2018.